MarkS. Burke                                                          ,ST. F"-E0/N
   KingWbod Greens
46 Kingwbod G      Dr                                                   \*rmrof:*pr>EM q
Kingwood, TX 77339                                                      nUUST°* TE**s

9 June, 2015



Court of "Appeals
First District of Texas
301 Fannin St
Houston, Texas 77002-2066


Dear Sir or Madam,



RE: Request for copy of Supplemental Clerk's Record per letter dated 29 May (end.)
Court of Appeals Number: 01-14-01028-CV - Trial Court Case Number: 2014-63727



I refer to above and now enclose one legal sized USPS Priority Mail Prepaid envelope for
your convenience in order that you may send a copy of the Clerks' Supplemental Record
by return.

Ifyou have any questions or comments, please do not hesitate to contact me via email at
mark@browserweb.com or phone 832-654-3511 or fax 866-705-0576. Thanking you in
advance.




Sincere


Mark

End
    *s

                                                                                               HLK COPY




N
p
g        /£*S. COURT OF APPEALS. FIRST DISTRICT
m        f'&'i*}301 Fann|n street
"        \?^> Houston, Texas 77002-2066
o
M                                                                                     M^-39,   .'015


         RE:      Case No. 01-14-01028-CV                                          <*M$

         Style: Browserweb Media Agency, Marx Burke                             a
                                                                              ty-^^
                  v.     Maxus Energy Corporation                             5W
                Please be advised a     supplemental clerk's record wst|kriled in the above
         referenced cause on May 29, 2015.                             '5-v

         T. C. Case « 2014-63727                     Christopher A.^gryie, Clerk of the Court
                                       The Honorable Harris Co.;n£k> District Clerk's Office
                                        - civil                c4p
                                       Harris County Distric^Gierk - Civil
                                       201 Caroline, Ste 42$^
                                       Houston, tx noaX~>^
                                       DELIVERED VIA I-MS^




          .J~£\ COURT OF APPEALS, FIRST DIS&tCT
          .£;*&} 301 Fannin Street             4J
         C*><~J Houston,Texas77002-2066 (q?^
                                        'Wf                                           May 29. 2015
         RE:      Case No. 01-14-0M2$%V
         Style: Browserweb Medi^Agency, Mar* Burke
                  v.     Maxus Ena^jJ -Corporation
              Please be a(*vi<Sigd a supplemental clerk's record was filed in the above
         referenced cause Nay May 29, 2015.

         TT. C. Case #,,.$0*4-63727                  Christopher A. Prine, Clerk of the Court
                         >-'           The Honorable Harris County    District Clerk's Office
                       4$
                       itS?
                      ^^i
                                        - Civil
                                       Harris County District Clerk - Civil
                 <£%-y                 201 Caroline, Ste 420
                ^^                     Houston, TX 77002
               %»?'                    DELIVERED VIA E-MAIL